DISMISS and Opinion Filed August 16, 2016.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00900-CV

                         IN THE INTEREST OF N.G.M., A CHILD

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-15-15834

                            MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Bridges and Lang
                                   Opinion by Justice Lang
       Before the Court is appellant’s August 9, 2016 correspondence stating that she no longer

wishes to pursue this appeal. We construe her correspondence as a motion to dismiss the appeal.

We grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE

160900F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF N.G.M., A CHILD                 On Appeal from the 254th Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00900-CV                                 Trial Court Cause No. DF-15-15834.
                                                   Opinion delivered by Justice Lang.
                                                   Chief Justice Wright and Justice Bridges
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Henry Melara recover his costs of this appeal from
appellant Nicole Rhoten.


Judgment entered this 16th day of August, 2016.




                                             –2–